Hint, J.
1. Grounds 1 and 2 of tlie amendment to the motion for new trial are elaborations of the general grounds. The evidence authorized the verdict.
2, Ground 3 of the motion excepts to the ruling of the court that no sufficient foundation was laid for the introduction of secondary evidence, that is, copies of letters from Mrs. Stocks, tending to show that her money paid the interest coupons. This ground is without merit. There was evidence to the effect that the originals were lost and misplaced and could not be found, and carbon copies or duplicate originals were allowed in lieu of the lost originals.
3. Ground 4 complains of the refusal of the court to charge the jury that “if you find that Mr. Stocks borrowed the money from Mrs. Stocks with which he paid these coupons, you should find for the defendant.” The refusal to give this in charge was not error in view of the general charge as given.

Judgment affirmed on the main bill of exceptions. Cross-bill of exceptions dismissed.


All the Justices concur.

M. B. Kilpalriclc and Harold Hirsch, for plaintiff in error.
J. Wighlman Bowden and W. A. Brown, contra.